TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00092-CR


Ricci Renee Robbins, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 04-1128-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In November 2005, appellant Ricci Renee Robbins pleaded guilty to interfering with
child custody.  See Tex. Penal Code Ann. § 25.03 (West Supp. 2007).  The trial court deferred
adjudication and placed appellant on community supervision.  The State subsequently moved to
adjudicate.  Following a hearing on February 6, 2007, the court found that appellant had violated
the terms of her supervision, adjudicated her guilty, and sentenced her to two years in state jail and
a $1,000 fine.
In her only point of error, appellant contends that the evidence was insufficient to
support the decision to adjudicate.  She relies on article 42.12, section 5(b), which, as amended
effective June 15, 2007, provides that the decision to adjudicate is appealable in the same manner
as the decision to revoke community supervision in cases in which adjudication was not deferred. 
Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2007).  The amended section 5(b) only
applies, however, to adjudication hearings held on or after the effective date of the amendment.  Act
of May 28, 2007, 80th Leg., R.S., ch. 1308, § 53, 2007 Tex. Sess. Law Serv. 4404, 4421.  Because
the adjudication hearing in this cause was conducted before June 15, 2007, no appeal may be taken
from the decision to adjudicate.  See Act of May 29, 1989, 71st Leg., R.S., ch. 785, § 4.17, 1989
Tex. Gen. Laws 3471, 3501; Olowosuko v. State, 826 S.W.2d 940, 942 (Tex. Crim. App. 1992). 
Because the point of error presents nothing for review, it is overruled.
The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Pemberton
Affirmed
Filed:   December 20, 2007
Do Not Publish